         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  CHEIRON NATHANIEL HAMMOND,

                    Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 119-208

                  STATE OF GEORGIA,

                    Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that in accordance with the Order of this Court entered on February 5, 2020, the Report and

                    Recommendation of the Magistrate Judge is ADOPTED as the opinion of this Court. Therefore,

                    the Court DENIES as MOOT Plaintiff's motion to proceed in forma pauperis, DISMISSES this case

                    without prejudice, and CLOSES this civil action.




            February 5, 2020                                                   Scott L. Poff
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
